DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 12-21, in the reply filed on 8/30/2021 is acknowledged.
Claims 12-21 will be examined on the merits herein.
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2021.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 9/1/2020, 3/17/2021, and 10/15/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 is drawn to a method for treating otitis media and other bacterial ear conditions by applying an antimicrobial wash at a pressure of about 30,000 Pascal to about 480,000 Pascal.  The instant specification does not disclose the treatment of and other bacterial ear conditions with the claimed pressures.  Specifically, it is noted that generally, ear drums are considered to be at risk of rupturing at pressures of about 5PSI or more (approximately 34,000 Pascal).  The instant specification speaks generally of treating ears with pressure (see for example [0034]), which the Examiner notes broadly reads on applying the composition as ear drops or flushing the ear, but never specifically discloses the claimed pressures as treating an ear by detaching, removing or otherwise disrupting bacterial within the ear using the antimicrobial wash as instantly claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guardabassi et al. (“In vitro antimicrobial activity of a commercial ear antiseptic containing chlorhexidine and Tris-EDTA”).
Regarding claims 12 and 14-16, Guardabassi et al. discloses a commercial ear antiseptic, Otodine (see page 283), containing 0.15% of chlorhexidine (see abstract). Guardabassi et al. discloses that in canine otitis externa local antimicrobial therapy, including flushing with antiseptic products is the recommended treatment (i.e. applying with pressure an antimicrobial wash to a treatment site within an ear, see page 282).  Guardabassi et al. discloses that topical antiseptic products for management of canine otitis can contain chlorhexidine (i.e. a biguanide compound, see page 282).  Guardabassi et al. discloses that chlorhexidine is a biguanide compound that exerts bactericidal activity on both Gram-positive and Gram-negative bacteria by membrane disruption (i.e. detaching, removing or otherwise disrupting bacterial within the ear using the antimicrobial wash, see page 282).
Minton v. Nat ' l Ass ' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67, USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP §2111.04 [R-3].  In the instant case, it is noted that the prior art discloses the application of the same compound, in the same concentration range, with pressure.

Claims 12, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merchant et al. (“Ototoxicity Assessment of a Chlorhexidine Otic Preparation in Dogs”).
Regarding claims 12 and 14-16, Merchant et al. discloses placing a solution of chlorhexidine acetate (0.2%) in the external ear canals of dogs with intact tympanic membranes and dogs with myringotomies (see abstract). Merchant et al. discloses placing 7 drops (i.e. applying with pressure an antimicrobial wash to a treatment site within an ear….and detaching, removing or otherwise disrupting bacterial within the ear using the antimicrobial wash) of either saline or chlorhexidine (i.e. a biguanide compound) were placed into each ear twice daily for 21 days (see page 73).
Regarding claims 18-21, a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Minton v. Nat ' l Ass ' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67, USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP §2111.04 [R-3].  In the instant case, it is noted that the prior art discloses the application of the same compound, in the same concentration range, with pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant et al. (“Ototoxicity Assessment of a Chlorhexidine Otic Preparation in Dogs”) in view of Oliver et al. (US 2007/0264342).
The teachings of Merchant et al. have been set forth above.
Merchant et al. does not teach further applying a protective layer of a polymeric film-forming medical sealant after detaching, removing, or otherwise disrupting the bacterial or tissue.
Oliver et al. teaches applying a solvating system containing a surfactant to a bacterial biofilm and applying a protective layer of a polymeric film-forming medical sealant (see abstract).  Oliver et al. teaches that the sealant discourages bacterial recolonization and biofilm reformation on tissue from which a biofilm has been removed (see [0009]).  Oliver et al. teaches that the steps can be performed in a multi-step treatment regimen which disrupts a bacterial biofilm in a portion of the middle or inner ear (see [0052]). Oliver et al. teaches that the solvating system may be applied as a pressurized spray to dislodge the bacterial biofilm, bacteria and other foreign body buildup at the treatment site (see [0031]).
Regarding claim 17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polymeric film-forming medical sealant as taught by Oliver et al. in the method of Merchant et al.  One would be motivated to do so with a reasonable expectation of success as Oliver et al. teaches that the polymeric film-forming medical sealant can be used in the middle or .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Falanga (WO 2005/074886) discloses an otic detergent composition for animals and in particular for dogs and cats, comprising a chlorhexidine-based active agent, and a tris(hydroxymethyl) aminomethane-EDTA-derived buffer (see abstract).  Falanga discloses that the compsotion includes 0,00001 to 0,8 g chlorhexidine digluconate at 20% solution per 100g of solution, and that the detergent composition is poured into the auditory canal; then the ear is massaged to favour the exit of the detergent mixed with earwax; the auditory canal is then carefully cleaned and dried with cotton or with a gauze for treatment of chronic, bacterial external otitis of dogs.

Conclusion
No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611